NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 13 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TORENA O’RORKE,                                 No.    20-35679

                Plaintiff-Appellant,            D.C. No. 2:20-cv-00018-BAT

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Brian Tsuchida, Magistrate Judge, Presiding

                           Submitted August 11, 2021**
                              Seattle, Washington

Before: EBEL,*** BRESS, and VANDYKE, Circuit Judges.

      Torena O’Rorke appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of disability insurance benefits. “We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable David M. Ebel, United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
review a district court’s judgment upholding the denial of social security benefits de

novo” and “set aside a denial of benefits only if it is not supported by substantial

evidence or is based on legal error.” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d

1219, 1222 (9th Cir. 2009) (citation omitted). We have jurisdiction under 28 U.S.C.

§ 1291 and affirm.

      1.     Assuming the ALJ erred in failing to address the letter written by

O’Rorke’s therapist, Daniel Cummings, any error was harmless. See Marsh v.

Colvin, 792 F.3d 1170, 1172 (9th Cir. 2015). Mr. Cummings is not an “[a]cceptable

medical source,” 20 C.F.R. §§ 404.1502(a), 404.1527(f)(1), and therefore his

opinion is “not entitled to the same deference.” Molina v. Astrue, 674 F.3d 1104,

1111 (9th Cir. 2012). Mr. Cummings’s assertion that O’Rorke’s pain is “disabling”

is also “not [a] medical opinion[]” and therefore not entitled to “any special

significance.” 20 C.F.R. § 404.1527(d), (d)(3). Moreover, the ALJ accounted for

the severity and frequency of O’Rorke’s pain in assessing her residual functional

capacity. See Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007). Accordingly, Mr.

Cummings’s letter is “inconsequential to the ultimate nondisability determination.”

Molina, 674 F.3d at 1115 (quotations omitted).

      O’Rorke forfeited her argument that the ALJ erred in not addressing Dr. Ann

McKee’s treatment note by failing to raise the issue to the district court. See Warre

v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1007 (9th Cir. 2006). Regardless,


                                          2
any error was harmless because Dr. McKee’s general reference to “longstanding

disabling symptoms” is insufficiently detailed, and thus “not [a] medical opinion[]”

that would be entitled to “any special significance.” 20 C.F.R. § 404.1527(d), (d)(3).

This statement is also “inconsequential to the ultimate nondisability determination.”

Molina, 674 F.3d at 1115 (quotations omitted).

      2.     Substantial evidence supports the ALJ’s finding that O’Rorke’s

fibromyalgia fails to “meet[] or equal[]” Listing 14.09D.            See 20 C.F.R.

§ 404.1520(a)(4)(iii). “For a claimant to show that [her] impairment matches a

listing, it must meet all of the specified medical criteria.” Sullivan v. Zebley, 493

U.S. 521, 530 (1990). The ALJ determined that O’Rorke does not have a “marked

level” of limitation in her “activities of daily living,” “maintaining social

functioning,” or “completing tasks in a timely manner due to deficiencies in

concentration, persistence, or pace.” 20 C.F.R. Pt. 404, Subpart P, Appendix 1,

Listing 14.09D. The ALJ thoroughly “discuss[ed] and evaluate[d] the evidence that

supports” this conclusion. Lewis v. Apfel, 236 F.3d 503, 513 (9th Cir. 2001).

      The ALJ had no duty to further develop the record on this issue because the

“record before the ALJ was neither ambiguous nor inadequate to allow for proper

evaluation of the evidence” of O’Rorke’s limitations. Mayes v. Massanari, 276 F.3d

453, 460 (9th Cir. 2001).




                                          3
      3.     The ALJ gave specific, clear, and convincing reasons supported by

substantial evidence for finding O’Rorke’s symptom testimony not credible. See

Garrison v. Colvin, 759 F.3d 995, 1014–15 (9th Cir. 2014). The ALJ identified the

specific testimony that she found not to be credible and explained that the evidence

of O’Rorke’s normal musculoskeletal function, her presentation at examinations, the

effectiveness of certain treatments, O’Rorke’s daily activities, and her prior

statements undermined O’Rorke’s testimony about the severity of her pain.

      The ALJ did not err by considering the lack of objective medical evidence in

evaluating O’Rorke’s credibility. “While subjective pain testimony cannot be

rejected on the sole ground that it is not fully corroborated by objective medical

evidence, the medical evidence is still a relevant factor in determining the severity

of the claimant’s pain and its disabling effects.” Rollins v. Massanari, 261 F.3d 853,

857 (9th Cir. 2001). Here, the ALJ properly considered all the evidence in assessing

O’Rorke’s testimony.

      We reject O’Rorke’s argument that the ALJ “improperly overstated” her daily

activities and exercise. When substantial evidence supports the ALJ’s factual

findings, as it does here, “[w]e may not reweigh the evidence.” Ahearn v. Saul, 988

F.3d 1111, 1115 (9th Cir. 2021).

      4.     The ALJ did not err in discounting the testimony of O’Rorke’s husband.

Because “the ALJ provided clear and convincing reasons for rejecting [O’Rorke]’s


                                          4
own subjective complaints, and because [Mr. O’Rorke’s] testimony was similar to

such complaints, it follows that the ALJ also gave germane reasons for rejecting [his]

testimony.” Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir.

2009).

      5.     O’Rorke’s contention that the ALJ erred at steps four and five of the

sequential disability evaluation process depends on her contention that the ALJ erred

in evaluating the evidence described above. Because there was no error, this claim

necessarily fails.

      AFFIRMED.




                                          5